                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JOHN CORDOVA,

                      Plaintiff,

   v.                                                            No. 1:19-cv-00377-RB-KRS

LEA COUNTY DETENTION CENTER;
LEA COUNTY; RUBEN R. QUINTANA
Warden, in his individual capacity; FNU LNU
Chief of Security for Lea County Detention Center,
in his/her individual capacity; JOHEL MALDONADO
Lieutenant, in his individual capacity; JOE PORTILLO
Officer, in his individual capacity; ERIC BLAND
Officer, in his individual capacity; DILLON PHIPPS
Officer, in his individual capacity; JOHN/JANE DOE
Chief of Security for Lea County Detention Center in his/her
individual capacity,
                              Defendants.



  ORDER ADOPTING JOINT STATUS REPORT AND PROVISIONAL DISCOVERY
                              PLAN

        At the Rule 16 scheduling conference held on August 6, 2019, the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan (Doc. 10), filed July 25, 2019, and

adopted it as set forth in the Court’s Scheduling Order filed concurrently with this Order.

        IT IS SO ORDERED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
